DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, there is insufficient antecedent basis for “the hub”.
Regarding claim 8, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 11, there is insufficient antecedent basis for “the peripheral region”.  Further, it is unclear to which structure is being referred to by “the peripheral region”.
Regarding claim 11, there is insufficient antecedent basis for “the central region”.  Further, it is unclear to which structure is being referred to by “the central region”.
Regarding claim 11, there is insufficient antecedent basis for “the end”.  Further, it is unclear to which structure is being referred to by “the end”.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome (US 2016/0288563 A1; previously cited) in view of Martin et al. (US 2013/0009453 A1; newly cited; hereinafter “Martin”).
	Fukudome discloses a wheel 101 for supporting tires T for vehicles which is made of composite material based on carbon fiber (paragraph [0018]), the wheel comprises: an insert 120 made of metallic material (paragraph [0018]) at a central region configured to be fixed to the hub of the vehicle (Figs. 1 and 2), said insert being coupled between external contoured laminated shells 111, 112 made of composite material (paragraph [0021]), with the interposition of at least one interface film (“adhesive” described in paragraph [0019]), wherein said insert is made of aluminum alloy with high mechanical strength (paragraph [0018]), wherein said insert comprises at least one substantially radial tab 121b which is at least partially tapered (Fig. 2), said tab being accommodated within a respective spoke 105 (Figs. 1 and 2), and wherein said interface film, 
	Fukudome fails to expressly disclose the material of its interface film.
	Martin, however, teaches the use of an interface film or adhesive in the form of an epoxy resin with glass fibers (paragraph [0046]).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel of Fukudome by utilizing an epoxy resin with glass fibers for its adhesive or interface film, such as taught by Martin, as a well-known adhesive that would provide predictable results for bonding the metal insert to the shells.
	Further, it would have been obvious to one having ordinary skill in the art, as a mechanical expedient, that the thickness of the interface film would be capable of (i.e., configured to) varying between 0.05 mm and 1.0 mm based upon the dimensions of the metal insert and shells to ensure that the metal insert can be adequately bonded to the shells.
	Regarding claim 13, it is noted the features of this claim (i.e., the glass transition temperature Tg' of the polymer that constitutes said interface film) are not required where the interface film does not comprise a polymer inasmuch as the use “polymers” as set forth in independent claim 8 is optional.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukudome in view of Martin, as applied to claims 8-10 above, and further in view of Derleth (US 3,669,501).
	Although Fukudome further discloses within each spoke, a body (“foaming member” provided in hollow part 113 as described in paragraph [0021]) at the peripheral region and said substantially radial tab of said insert at the central region, the terminal end of said tab of said 
	Derleth, however, teaches a wheel assembly in which a foaming member 16 made of a highly deformable polymeric material (polyurethane foam as described in lines 44-56 of col. 1) is utilized between two components of the wheel assembly (Fig. 2).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel of Fukudome, as modified by Martin, by utilizing a highly deformable polymeric material for its foaming member, such as taught by Derleth, to provide sound insulating qualities.

Allowable Subject Matter
8.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Kraus (DE102015006652A1) teaches a composite wheel that includes metal inserts 19.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617